Exhibit 10.1

 

 

 

REGISTRATION RIGHTS AGREEMENT

by and among

INVITATION HOMES INC.

and

the other parties hereto

Dated as of January 31, 2017

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     1   

SECTION 1.1 Certain Definitions

     1   

SECTION 1.2 Other Definitional Provisions; Interpretation

     5   

ARTICLE II REGISTRATION RIGHTS

     6   

SECTION 2.1 Piggyback Rights

     6   

SECTION 2.2 Demand Registration

     8   

SECTION 2.3 Registration Procedures

     12   

SECTION 2.4 Other Registration-Related Matters

     16   

ARTICLE III INDEMNIFICATION

     19   

SECTION 3.1 Indemnification by the Company

     19   

SECTION 3.2 Indemnification by the Holders and Underwriters

     20   

SECTION 3.3 Notices of Claims, Etc.

     20   

SECTION 3.4 Contribution

     21   

SECTION 3.5 Other Indemnification

     22   

SECTION 3.6 Non-Exclusivity

     22   

ARTICLE IV OTHER

     22   

SECTION 4.1 Notices

     22   

SECTION 4.2 Assignment

     22   

SECTION 4.3 Amendments; Waiver

     23   

SECTION 4.4 Third Parties

     23   

SECTION 4.5 Governing Law

     23   

SECTION 4.6 CONSENT TO JURISDICTION

     23   

SECTION 4.7 MUTUAL WAIVER OF JURY TRIAL

     24   

 

-i-



--------------------------------------------------------------------------------

SECTION 4.8 Specific Performance

     24   

SECTION 4.9 Entire Agreement

     24   

SECTION 4.10 Severability

     24   

SECTION 4.11 Counterparts

     24   

SECTION 4.12 Effectiveness

     24   

SECTION 4.13 No Recourse

     24   

SECTION 4.14 Independent Nature of the Rights and Obligations of Holders

     25   

SECTION 4.15 Termination as to a Holder

     25   

 

-ii-



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (the “Agreement”) is dated as of January 31,
2017 and is by and among Invitation Homes Inc. (the “Company”) and the Holders
(as defined below) from time to time party hereto.

RECITALS

WHEREAS, the Company is effecting an underwritten initial public offering
(“IPO”) of shares of its Common Stock (as defined below); and

WHEREAS, the Company desires to grant registration rights to the Holders on the
terms and conditions set out in this Agreement.

NOW, THEREFORE, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.1 Certain Definitions.  As used in this Agreement:

“Advice” has the meaning set forth in Section 2.4(b).

“Affiliate” has the meaning ascribed thereto in Rule 12b-2 promulgated under the
Exchange Act, as in effect on the date hereof.

“Agreement” has the meaning set forth in the preamble.

“Board” means the board of directors of the Company.

“Business Day” means a day other than a Saturday, Sunday, holiday or other day
on which commercial banks in New York, New York are authorized or required by
law to close.

“Closing Date” means the date of completion of the IPO.

“Common Stock” means the shares of common stock, par value $0.01 per share, of
the Company, and any other capital stock of the Company into which such common
stock is reclassified or reconstituted.

“Company” has the meaning set forth in the preamble.

“Control” (including its correlative meanings, “Controlled by” and “under common
Control with”) means possession, directly or indirectly, of the power to direct
or cause the direction of management or policies (whether through ownership of
securities or partnership or other ownership interests, by contract or
otherwise) of a Person.

“Demand Party” means the Sponsor Holder, or any group of Sponsor Holders
collectively, then holding a majority of the Registrable Securities held by all
Sponsor Holders.



--------------------------------------------------------------------------------

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.

“Family Group” means, with respect to any individual, such individual’s spouse
and descendants (whether natural or adopted) and any trust, partnership, limited
liability company or similar vehicle established and maintained solely for the
benefit of (or the sole members or partners of which are) such individual, such
individual’s spouse and/or such individual’s descendants; provided that with
respect to any Non-Sponsor Holder listed on Schedule I hereto, each other
Non-Sponsor Holder listed on Schedule I hereto shall be deemed to be a member of
such Non-Sponsor Holder’s Family Group.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Holder” means each Sponsor Holder and Non-Sponsor Holder.

“Indemnified Party” and Indemnified Parties” have the meanings set forth in
Section 3.1.

“IPO” has the meaning set forth in the recitals.

“Law” means any statute, law, regulation, ordinance, rule, injunction, order,
decree, governmental approval, directive, requirement, or other governmental
restriction or any similar form of decision of, or determination by, or any
interpretation or administration of any of the foregoing by, any Governmental
Authority.

“Lockup Period” has the meaning set forth in Section 2.4(d)(i).

“Marketed Underwritten Shelf Offering” has the meaning set forth in Section
2.2(f).

“Non-Sponsor Holder” means each Person listed on the signature pages hereto
under the heading “Non-Sponsor Holders” and any Transferee of such Person to
whom registration rights are assigned pursuant to Section 4.2.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, a
cooperative, an unincorporated organization, or other form of business
organization, whether or not regarded as a legal entity under applicable Law, or
any Governmental Authority.

“Proceeding” has the meaning set forth in Section 3.3.

 

-2-



--------------------------------------------------------------------------------

“Public Offering” means a public offering of equity securities of the Company or
any successor thereto or any Subsidiary of the Company pursuant to a
registration statement declared effective under the Securities Act.

“Registrable Securities” means all shares of Common Stock and any Securities
issued in respect thereof, or in substitution therefor, in connection with any
stock split, dividend or combination, or into which the Common Stock may be
converted or exchanged pursuant to any reclassification, recapitalization,
merger, consolidation, sale of all or any part of its assets, corporate
conversion or other extraordinary transaction of the Company held by a Holder
(whether now held or hereafter acquired), and including any such Securities
received by a Holder upon the conversion or exchange of, or pursuant to such a
transaction with respect to, other Securities held by such Holder. As to any
Registrable Securities, such Securities shall cease to be Registrable Securities
when:

 

  (a) a registration statement covering such Registrable Securities has been
declared effective and such Registrable Securities have been disposed of
pursuant to such effective registration statement;

 

  (b) such Registrable Securities shall have been sold pursuant to Section
4(a)(1), Rule 144 or 145 (or any similar provision then in effect) under the
Securities Act;

 

  (c) such Registrable Securities shall have been Transferred in a private
transaction in which the Transferor’s registration rights under this Agreement
are not assigned to the Transferee of the Securities;

 

  (d) such Registrable Securities may be sold pursuant to Section 4(a)(1), Rule
144 or 145 (or any similar provision then in effect) under the Securities Act,
without limitation thereunder on volume or manner of sale, except, in the case
of Registrable Securities held by the Sponsor Holders, to the extent that the
Sponsor Holders collectively own 2% or more of the then outstanding shares of
Common Stock; or

 

  (e) such Registrable Securities cease to be outstanding.

“Registration Expenses” means any and all expenses incurred in connection with
the performance of or compliance with this Agreement, including:

 

  (a) all SEC, stock exchange, or FINRA registration and filing fees (including,
if applicable, the fees and expenses of any “qualified independent underwriter,”
as such term is defined in Rule 5121 of FINRA, and of its counsel);

 

  (b) all fees and expenses of complying with securities or blue sky Laws
(including fees and disbursements of counsel for the underwriters in connection
with blue sky qualifications of the Registrable Securities);

 

  (c) all printing, messenger and delivery expenses;

 

-3-



--------------------------------------------------------------------------------

  (d) all fees and expenses incurred in connection with the listing of the
Registrable Securities on any securities exchange or FINRA and all rating agency
fees;

 

  (e) the reasonable fees and disbursements of counsel for the Company and of
its independent public accountants, including the expenses of any special audits
and/or comfort letters required by or incident to such performance and
compliance;

 

  (f) any fees and disbursements of underwriters customarily paid by the issuers
or sellers of Securities, including liability insurance if the Company so
desires or if the underwriters so require, and the reasonable fees and expenses
of any special experts retained in connection with the requested registration,
but excluding any underwriting discounts and commissions;

 

  (g) the reasonable fees and out-of-pocket expenses of not more than one law
firm together with appropriate local counsel (as selected by the Sponsor Holders
of a majority of the Registrable Securities held by all Sponsor Holders included
in such registration) acting as counsel for all the Holders in connection with
the registration;

 

  (h) other reasonable out-of-pocket expenses of the holders of Registrable
Securities incurred in connection with the registration;

 

  (i) the costs and expenses of the Company relating to analyst and investor
presentations or any “road show” undertaken in connection with the registration
and/or marketing of the Registrable Securities (including the reasonable
out-of-pocket expenses of the Holders); and

 

  (j) any other fees and disbursements customarily paid by the issuers of
securities.

“SEC” means the U.S. Securities and Exchange Commission or any successor agency.

“Securities” means capital stock, limited partnership interests, limited
liability company interests, beneficial interests, warrants, options, notes,
bonds, debentures, and other securities, equity interests, ownership interests
and similar obligations of every kind and nature of any Person.

“Securities Act” means the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder, as the same may be amended from
time to time.

“Sponsor Holder” means each Person listed on the signature pages hereto under
the heading “Sponsor Holders” and any Transferee of such Person to whom
registration rights are assigned pursuant to Section 4.2.

 

-4-



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, representatives or trustees thereof is at the time owned
or Controlled, directly or indirectly, by that Person or one or more of the
other Subsidiaries of that Person or a combination thereof; or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the total voting power of stock (or equivalent ownership interest) of the
limited liability company, partnership, association or other business entity is
at the time owned or Controlled, directly or indirectly, by any Person or one or
more Subsidiaries of that Person or a combination thereof. For purposes hereof,
a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or Control the managing director or general partner of such limited
liability company, partnership, association or other business entity.

“Transfer” (including its correlative meanings, “Transferor”, “Transferee” and
“Transferred”) shall mean, with respect to any security, directly or indirectly,
to sell, contract to sell, give, assign, hypothecate, pledge, encumber, grant a
security interest in, offer, sell any option or contract to purchase, purchase
any option or contract to sell, grant any option, right or warrant to purchase,
lend or otherwise transfer or dispose of any economic, voting or other rights in
or to such security. When used as a noun, “Transfer” shall have such correlative
meaning as the context may require.

SECTION 1.2 Other Definitional Provisions; Interpretation

(a) The words “hereof,” “herein,” and “hereunder” and words of similar import
when used in this Agreement refer to this Agreement as a whole and not to any
particular provision of this Agreement. The word “including” and words of
similar import when used in this Agreement mean “including, without limitation,”
unless otherwise specified. References in this Agreement to a designated
“Article” or “Section” refer to an Article or Section of this Agreement unless
otherwise specified and references to clauses without a cross-reference to a
Section or subsection are references to clauses within the same Section or, if
more specific, subsection. The word “extent” in the phrase “to the extent” means
the degree to which a subject or other thing extends and such phrase shall not
mean simply “if.” References to “day” means a calendar day unless otherwise
indicated as a “Business Day.”

(b) The headings in this Agreement are included for convenience of reference
only and do not limit or otherwise affect the meaning or interpretation of this
Agreement.

(c) The meanings given to terms defined herein are equally applicable to both
the singular and plural forms of such terms.

(d) When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period is excluded. If the last
day of such period is a non-Business Day, the period in question ends on the
next succeeding Business Day.

 

-5-



--------------------------------------------------------------------------------

ARTICLE II

REGISTRATION RIGHTS

SECTION 2.1 Piggyback Rights.

(a) If at any time following expiration or waiver of the Lockup Period, the
Company proposes to register Securities for public sale (whether proposed to be
offered for sale by the Company or by any other Person) under the Securities Act
(other than a registration on Form S-4 or S-8, or any successor or other forms
promulgated for similar purposes) in a manner which would permit registration of
Registrable Securities for sale to the public under the Securities Act, it will
give prompt written notice (which notice shall specify the intended method or
methods of disposition) to the Holders of its intention to do so and of such
Holder’s rights under this Section 2.1. For the avoidance of doubt, to the
extent such registration is being effected pursuant to the exercise of a demand
right pursuant to Section 2.2(a), the Company shall not be obligated to provide
such notice to the Demand Party or its Affiliates. Upon the written request of
any Holder made within fifteen (15) days after the receipt of any such notice
(which request shall specify the number of Registrable Securities intended to be
disposed of by such Holder), the Company shall use its best efforts to effect
the registration under the Securities Act of all Registrable Securities which
the Holders have so requested to be registered; provided that: (i) any Holder
shall have the right to withdraw such Holder’s request for inclusion of any of
such Holder’s Registrable Securities in any registration statement pursuant to
this Section 2.1(a) by giving written notice to the Company of such withdrawal,
provided, that, in the case of any underwritten offering, written notice of such
withdrawal must be given to the Company prior to the time at which the offering
price and underwriter’s discount is determined with the managing underwriter or
underwriters; (ii) if, at any time after giving written notice of its intention
to register any Securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with the proposed registration of the
Securities to be sold by it, the Company may, at its election, give written
notice of such determination to the Holders and, thereupon, the Company shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from its obligation to pay the Registration
Expenses incurred in connection therewith) without prejudice to the rights of
the Demand Party to request that such registration be effected as a registration
under Section 2.2(a); and (iii) subject to clause (i), if such registration
involves an underwritten offering, each Holder of Registrable Securities
requesting to be included in the registration must, upon the written request of
the Company, sell its Registrable Securities to the underwriters on the same
terms and conditions as apply to the other Securities being sold through
underwriters under such registration, with, in the case of a combined primary
and secondary offering, only such differences, including any with respect to
representations and warranties, indemnification and liability insurance, as may
be customary or appropriate in combined primary and secondary offerings.

(b) Expenses. The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2.1.

 

-6-



--------------------------------------------------------------------------------

(c) Priority in Piggyback Registrations. If a registration pursuant to this
Section 2.1 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to the
Holders) that, in its opinion, the number of Registrable Securities and other
Securities requested to be included in such registration exceeds the number
which can be sold in such offering, so as to be likely to have a material and
adverse effect on the price, timing or distribution of the Securities offered in
such offering, then the Company shall include in such registration: (i) first,
the Securities the Company proposes to sell for its own account; and
(ii) second, such number of Registrable Securities requested to be included in
such registration by the Holders which, in the opinion of such managing
underwriter, can be sold without having the material and adverse effect referred
to above, which number of Registrable Securities shall be allocated pro rata
among all such requesting Holders of Registrable Securities on the basis of the
relative number of Registrable Securities then held by each such Holder
(provided that any Securities thereby allocated to any such Holder that exceed
such Holder’s request shall be reallocated among the remaining requesting
Holders in like manner). Any other selling holders of the Company’s Securities
shall be included in an underwritten offering only with the consent of Sponsor
Holders holding a majority of the shares being sold in such offering and, if so
included, such securities, at the election of the Sponsor Holders, shall be
subject to clause (ii) above in the same manner as the Registrable Securities
held by the Holders or shall have priority after the shares of the Holders.

(d) Excluded Transactions. The Company shall not be obligated to effect any
registration of Registrable Securities under this Section 2.1 incidental to the
registration of any of its Securities in connection with:

(i) the IPO;

(ii) a registration statement filed to cover solely issuances under employee
benefits plans or dividend reinvestment plans;

(iii) any registration statement relating solely to the acquisition or merger
after the date hereof by the Company or any of its Subsidiaries of or with any
other businesses, assets or properties; or

(iv) any registration related solely to an exchange by the Company of its own
securities.

(e) Plan of Distribution, Underwriters, Advisors and Counsel. If a registration
pursuant to this Section 2.1 involves an underwritten offering, the Sponsor
Holders of a majority of the Registrable Securities included in such
underwritten offering shall have the right to (i) determine the plan of
distribution, (ii) select the investment banker or bankers, managers and any
provider of advisory services, which may include Affiliates of the Sponsor
Holders, to administer the offering, including the lead managing underwriter
(provided that such investment banker or bankers, managers and providers of
advisory services shall be reasonably satisfactory to the Company) and
(iii) select counsel for the selling Sponsor Holders.

(f) Shelf Takedowns. Subject to the expiration or waiver of any applicable
lockup pursuant to Section 2.4(d), in connection with any shelf takedown (other
than a shelf takedown at the request of the Demand Party, which shall be
governed by Section 2.2(f), or a sale of Registrable Securities included on a
Non-Sponsor Holder Registration Statement), the Holders may exercise “piggyback”
rights in the manner described in this Agreement to have included in such
takedown Registrable Securities held by them that are registered on such shelf
registration statement.

 

-7-



--------------------------------------------------------------------------------

SECTION 2.2 Demand Registration.

(a) General. At any time, upon the written request of the Demand Party
requesting that the Company effect the registration under the Securities Act of
Registrable Securities and specifying the amount and intended method of
disposition thereof (including, but not limited to, an underwritten public
offering), the Company shall (i) promptly give written notice of such requested
registration to Holders other than the Demand Party and its Affiliates and to
other holders of Securities entitled to notice of such registration, if any, and
(ii) as expeditiously as possible, use its best efforts to file a registration
statement to effect the registration under the Securities Act of:

(i) such Registrable Securities which the Company has been so requested to
register by the Demand Party in accordance with the intended method of
disposition thereof; and

(ii) the Registrable Securities of other Holders which the Company has been
requested to register by written request given to the Company within fifteen
(15) days after the giving of such written notice by the Company.

Notwithstanding the foregoing, the Company shall not be obligated to file a
registration statement relating to any registration request under this Section
2.2(a):

(x) prior to the expiration or waiver of the applicable lockup period, if any,
in respect of a previous Public Offering; or

(y) if the amount of Registrable Securities which the Company has been so
requested to register by the Demand Party is less than $150,000,000 at the time
of such request; or

(z) if, in the good faith judgment of the Board, the Company is in possession of
material non-public information the disclosure of which would be materially
adverse to the Company and would not otherwise be required under Law, in which
case the filing of the registration statement may be delayed until the earlier
of the second Business Day after such conditions shall have ceased to exist and
the 60th day after receipt by the Company of the written request from a Demand
Party to register Registrable Securities under this Section 2.2(a); provided
that the number of any such delays or any delay pursuant to Section 2.2(f) or
2.2(h) shall not exceed two in any twelve (12) month period.

(b) Form. Each registration statement prepared at the request of a Demand Party
shall be effected on such form as reasonably requested by the Demand Party,
including by a shelf registration pursuant to Rule 415 under the Securities Act
on a Form S-3 (or any successor rule or form thereto) if so requested by the
Demand Party and if the Company is then eligible to effect a shelf registration
and use such form for such disposition.

 

-8-



--------------------------------------------------------------------------------

(c) Expenses. The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2.2.

(d) Plan of Distribution, Underwriters, Advisors and Counsel. If a requested
registration pursuant to this Section 2.2 involves an underwritten offering, the
Demand Party shall have the right to (i) determine the plan of distribution,
(ii) select the investment banker or bankers, managers and any provider of
advisory services, which may include Affiliates of the Sponsor Holders, to
administer the offering, including the lead managing underwriter (provided that
such investment banker or bankers, managers and providers of advisory services
shall be reasonably satisfactory to the Company) and (iii) select counsel for
the selling Holders.

(e) Priority in Demand Registrations. If a requested registration pursuant to
this Section 2.2 involves an underwritten offering and the managing underwriter
advises the Company in writing (a copy of which shall be provided to each Holder
that has requested that its Registrable Securities be included in such
underwritten offering) that, in its opinion, the number of Registrable
Securities requested to be included in such offering (including Securities of
the Company which are not Registrable Securities) exceeds the number which can
be sold in such offering, so as to be likely to have a material and adverse
effect on the price, timing or distribution of the Securities offered in such
offering, then the number of such Registrable Securities to be included in such
offering shall be allocated pro rata among the Holders that have requested that
their Registrable Securities be included in such offering, including pursuant to
Section 2.2(i), if any, on the basis of the relative number of Registrable
Securities then held by each such Holder (provided that any Securities thereby
allocated to any such Holder that exceed such Holder’s request will be
reallocated among all such remaining parties in like manner). Any other selling
holders of the Company’s Securities shall be included in an underwritten
offering only with the consent of Sponsor Holders holding a majority of the
Registrable Securities being sold by all Sponsor Holders in such offering.

(f) Shelf Takedowns. Subject to the expiration or waiver of any applicable
lockup pursuant to Section 2.4(d), upon the written request of the Demand Party
at any time and from time to time, the Company shall facilitate in the manner
described in this Agreement a “takedown” of the Demand Party’s Registrable
Securities off of an effective shelf registration statement. Upon the written
request of the Demand Party, the Company shall file and seek the effectiveness
of a post-effective amendment to an existing shelf registration statement in
order to register up to the number of the Demand Party’s Registrable Securities
previously taken down off of such shelf by the Demand Party and not yet
“reloaded” onto such shelf registration statement.

In connection with the exercise by the Demand Party of a demand right pursuant
to this Section 2.2(f), where the contemplated plan of distribution includes a
customary “road show” or other substantial marketing effort by the Company and
the underwriters (a “Marketed Underwritten Shelf Offering”), the Demand Party
shall also deliver the applicable demand request to any Non-Sponsor Holders of
Registrable Securities included on the applicable shelf registration statement
and, subject to the limitations in Section 2.2(e), the Sponsor Holders shall
permit each such Non-Sponsor Holder to include all or a portion of its
Registrable Securities in the Marketed Underwritten Shelf Offering if such
Non-Sponsor Holder notifies the Demand Party and the Company within two days
after delivery of the demand request to such Non-

 

-9-



--------------------------------------------------------------------------------

Sponsor Holder of its election to participate (which election shall specify the
number of Registrable Securities intended to be disposed of by such Non-Sponsor
Holder). For the avoidance of doubt, any proposed offer and sale of Registrable
Securities to one or more purchasers or underwriters by means of a block trade,
bought deal or direct sale shall not be deemed to be a Marketed Underwritten
Shelf Offering.

Notwithstanding the foregoing, the Company shall not be obligated to facilitate
a “takedown” under this Section 2.2(f) if, in the good faith judgment of the
Board, the Company is in possession of material non-public information the
disclosure of which would be materially adverse to the Company and would not
otherwise be required under Law, in which case the filing of the applicable
prospectus or prospectus supplement may be delayed until the earlier of the
second Business Day after such conditions shall have ceased to exist and the
60th day after receipt by the Company of the written request from a Demand Party
to effect the takedown under this Section 2.2(f); provided that the number of
any such delays or any delay pursuant to Section 2.2(a)(z) or 2.2(h) shall not
exceed two in any twelve (12) month period.

(g) No Inconsistent Agreements; Additional Rights. The Company has not entered,
and shall not hereafter enter, into any agreement with respect to its securities
which is inconsistent with the rights granted to the Holders in this Agreement.
If the Company has entered into or enters into a registration rights agreement
with a third party, the Company shall promptly send a copy thereof to the
Holders. If such registration rights agreement provides such third party with
terms more favorable than those set forth herein with respect to Holders of an
equal or greater number of the Company’s Common Stock (determined by reference
to the Common Stock held by the Sponsor Holders collectively, on the one hand,
and the Common Stock held by the Non-Sponsor Holders collectively, on the
other), this Agreement shall, to the extent so requested by any such Holders, be
amended so as to provide such Holders with substantially the same material terms
as provided to such other third party.

In the event the Company engages in a merger or consolidation in which the
shares of Common Stock are converted into Securities of another company,
appropriate arrangements shall be made so that the registration rights provided
under this Agreement continue to be provided to Holders by the issuer of such
Securities. To the extent such new issuer, or any other company acquired by the
Company in a merger or consolidation, was bound by registration rights that
would conflict with the provisions of this Agreement, the Company shall use its
best efforts to modify any such “inherited” registration rights so as not to
interfere in any material respects with the rights provided under this
Agreement.

In addition, in the event that the Company effects the separation of any portion
of its business into one or more entities (each, a “NewCo”), whether existing or
newly formed, including without limitation by way of spin-off, split-off,
carve-out, demerger, recapitalization, reorganization or similar transaction,
and any Holder will receive equity interests in any such NewCo as part of such
separation, the Company shall cause any such NewCo to enter into a registration
rights agreement with each such Holder that provides each such Holder with
registration rights vis-á-vis such NewCo that are substantially identical to
those set forth in this Agreement.

 

-10-



--------------------------------------------------------------------------------

(h) Non-Sponsor Holder Shelf Registration Statement. Following the expiration or
waiver of the Lockup Period, any Non-Sponsor Holder that (i) owns at least 3% of
the then issued and outstanding shares of Common Stock of the Company (on a
fully diluted basis) or (ii) is an Affiliate of the Company shall, in each case,
be entitled to request the Company to register all or a portion of the
Registrable Securities owned by such Non-Sponsor Holder on a Form S-3 (or any
successor form thereto) if (x) such registration reasonably would be expected to
be required under the Securities Act in light of such Non-Sponsor Holder’s
contemplated plan of distribution and (y) the Company will be eligible to use
such registration statement when filed (a “Non-Sponsor Holder Registration”) and
such Non-Sponsor Holder may, in connection therewith, require the Company to
file such registration statement with the SEC in accordance with Rule 415 under
the Securities Act for an offering to be made on a delayed or continuous basis,
including, if the Company is a well-known seasoned issuer (as defined in the
Securities Act) at the time of the filing of such registration statement, as an
automatic shelf-registration. Following the receipt of a written request (a
“Non-Sponsor Holder Registration Request”) for a Non-Sponsor Holder Registration
in accordance with this Section 2.2(h), the Company shall use its best efforts
to file such Form S-3 registration statement as promptly as practicable and
shall use its best efforts to cause such Form S-3 registration statement to be
declared effective under the Securities Act as promptly as practicable after the
filing thereof. The Company will give prompt written notice of a Non-Sponsor
Holder Registration Request to the Sponsor Holders. Upon request from time to
time by any holder of Registrable Securities covered by a Non-Sponsor Holder
Registration, the Company promptly shall amend or supplement such Form S-3
registration statement as so requested to enable such Registrable Securities to
be distributed in accordance with the plan of distribution specified by the
holder if such amendment or supplement shall be reasonably required under the
Securities Act in light of such plan of distribution; provided, that the Company
shall not be obligated to amend or supplement such Form S-3 registration
statement if, in the good faith judgment of the Board, the Company is in
possession of material non-public information the disclosure of which would be
materially adverse to the Company and would not otherwise be required under Law,
in which case the filing of such amendment or supplement may be delayed until
the earlier of the second Business Day after such conditions shall have ceased
to exist and the 60th day after receipt by the Company of the request to make
such amendment or supplement under this Section 2.2(h); provided that the number
of any such delays or any delay pursuant to Section 2.2(a)(z) or 2.2(f) shall
not exceed two in any twelve (12) month period.

For purposes of this Section 2.2(h), including in computing the percentage of
Common Stock owned by a Non-Sponsor Holder on a fully-diluted basis or in
determining Registrable Securities of a Non-Sponsor Holder, the Non-Sponsor
Holder shall be treated as owning, and shall be entitled to include in any
registration and offering described in this Section 2.2(h), (i) all shares of
Common Stock owned directly by the Non-Sponsor Holder and all shares of Common
Stock owned by the Non-Sponsor Holder’s Affiliates and Family Group members and
(ii) all shares of Common Stock issuable upon exercise of any option, warrant or
conversion or exchange right owned by such Non-Sponsor Holder and such
Non-Sponsor Holder’s Affiliates and Family Group members, whether or not such
option, warrant or conversion or exchange right is immediately exercisable, and
all such shares of Common Stock issuable upon such exercise shall be treated as
outstanding, but no shares of Common Stock that are issuable upon exercise of
any other option, warrant or conversion or exchange right shall be treated as
outstanding.

 

-11-



--------------------------------------------------------------------------------

Notwithstanding anything otherwise to the contrary herein, Section 2.3(q) and
Section 2.4(d) shall not apply with respect to any registration or offering
described in this Section 2.2(h), and the Company shall have no obligation under
Section 2.3(i) to enter any underwriting or other agreement to the extent such
agreement provides for a lockup.

(i) Custody Agreement and Power of Attorney; Underwritten Registrations. Upon
delivering a request to participate in an offering under Section 2.1 or
Section 2.2, a Non-Sponsor Holder will, if requested by the Company, execute and
deliver a customary custody agreement and power of attorney in form and
substance reasonably satisfactory to the Company with respect to such
Non-Sponsor Holder’s Registrable Securities to be offered pursuant thereto (a
“Custody Agreement and Power of Attorney”). The Custody Agreement and Power of
Attorney will provide, among other things, that the Non-Sponsor Holder will
deliver to and deposit in custody with the custodian and attorney-in-fact named
therein a certificate or certificates representing such Registrable Securities
(duly endorsed in blank by the registered owner or owners thereof or accompanied
by duly executed stock powers in blank), if such Registrable Securities are
certificated, and irrevocably appoint said custodian and attorney-in-fact with
full power and authority to act under the Custody Agreement and Power of
Attorney on such Non-Sponsor Holder’s behalf with respect to the matters
specified therein. Each Non-Sponsor Holder agrees to execute such other
agreements as the Company may reasonably request to further evidence the
provisions of this paragraph.

In addition, no Non-Sponsor Holder may participate in any underwritten
registration pursuant to Section 2.2(a) or 2.2(f) unless such Non-Sponsor Holder
(a) agrees to sell such holder’s Registrable Securities on the basis provided in
any underwriting arrangements approved by the Sponsor Holders (in the case of an
underwritten registration pursuant to Section 2.2(a) through (f)), by the
Company or other Person initiating the offering (in the case of an underwritten
registration pursuant to Section 2.1) and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.

SECTION 2.3 Registration Procedures. If and whenever the Company is required to
file a registration statement with respect to, or to use its best efforts to
effect or cause the registration of, any Registrable Securities under the
Securities Act as provided in this Agreement, the Company shall as expeditiously
as possible:

(a) promptly prepare and file with the SEC a registration statement on an
appropriate form with respect to such Registrable Securities in accordance with
the intended method of distribution thereof and use its best efforts to cause
such registration statement to become effective as soon as practicable
thereafter; provided, however, that before filing a registration statement or
prospectus, or any amendments or supplements thereto (including documents that
would be incorporated or deemed to be incorporated therein by reference), the
Company shall (i) furnish to counsel for the sellers of Registrable Securities
covered by such registration statement copies of all documents proposed to be
filed, which documents will be subject to the review of such counsel, and such
other documents reasonably requested by such counsel, including any comment
letter from the SEC, (ii) fairly consider such reasonable changes in any such
documents prior to or after the filing thereof as the counsel to the sellers of
Registrable Securities being sold may request, and (iii) make such of the
representatives of the Company as shall be reasonably requested by the sellers
of the Registrable Securities being sold available for discussion of such
documents;

 

-12-



--------------------------------------------------------------------------------

(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith as may be
necessary to keep such registration statement effective for a period not in
excess of two (2) years (which period shall not be applicable in the case of a
shelf registration effected pursuant to a request under Section 2.2(b) or
2.2(h), which registration statements the Company shall keep effective until the
applicable Holders’ Registrable Securities included on such registration
statement are sold) and to comply with the provisions of the Securities Act and
the Exchange Act with respect to the disposition of all Securities covered by
such registration statement during such period in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
registration statement; provided that before filing a registration statement or
prospectus, or any amendments or supplements thereto (other than any reports or
other documents filed with the SEC pursuant to the Exchange Act), the Company
shall (i) furnish to counsel for the sellers of Registrable Securities covered
by such registration statement copies of all documents proposed to be filed,
which documents will be subject to the review of such counsel, and such other
documents reasonably requested by such counsel, including any comment letter
from the SEC, (ii) fairly consider such reasonable changes in any such documents
prior to or after the filing thereof as the counsel to the sellers of
Registrable Securities being sold may request, and (iii) make such of the
representatives of the Company as shall be reasonably requested by the sellers
of the Registrable Securities being sold available for discussion of such
documents;

(c) furnish to each seller of such Registrable Securities and the underwriters
of the securities being registered such number of copies of such registration
statement and of each amendment and supplement thereto (in each case including
all exhibits filed therewith, including any documents incorporated by
reference), such number of copies of the prospectus included in such
registration statement (including each preliminary prospectus and summary
prospectus), in conformity with the requirements of the Securities Act, and such
other documents as such seller or underwriters may reasonably request, without
charge, in order to facilitate the disposition of the Registrable Securities by
such seller or the sale of such securities by such underwriters (it being
understood that, subject to the requirements of the Securities Act and
applicable state securities laws, the Company consents to the use of the
prospectus and any amendment or supplement thereto by each seller and the
underwriters or agents in connection with the offering and sale of the
Registrable Securities covered by the registration statement of which such
prospectus, amendment or supplement is a part);

(d) use its best efforts to register or qualify such Registrable Securities
covered by such registration in such jurisdictions as each seller shall
reasonably request and to keep each such registration or qualification (or
exemption therefrom) effective during the period in which the registration
statement is required to be kept effective, and do any and all other acts and
things which may be reasonably necessary or advisable to enable such seller to
consummate the disposition in such jurisdictions of the Registrable Securities
owned by such seller;

 

-13-



--------------------------------------------------------------------------------

(e) use its best efforts to cause such Registrable Securities covered by such
registration statement to be registered with or approved by such other
governmental agencies or authorities, including registration or qualification
(or exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States, to keep each such registration or
qualification (or exemption from such registration or qualification) effective
during the period such registration statement is required to be kept effective
pursuant to this Agreement, to cooperate with the selling holders of such
Registrable Securities, the underwriters, if any, or agents and their respective
counsel in connection therewith, and to take any other action as may be
necessary or advisable to enable the seller or sellers thereof to consummate the
disposition of such Registrable Securities in such jurisdiction;

(f) promptly notify each seller (and in the case of clause (x), any underwriter)
of any such Registrable Securities covered by such registration statement, at
any time when a prospectus relating thereto is required to be delivered under
the Securities Act, of the Company’s becoming aware that (i) the prospectus
included in such registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in the
light of the circumstances then existing, and at the request of any such seller,
as promptly as practicable thereafter prepare and furnish to such seller and any
underwriter a reasonable number of copies of an amended or supplemental
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such Registrable Securities, such prospectus shall not include an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading in
the light of the circumstances then existing and (ii) the representations and
warranties of the Company contained in any agreement (including any underwriting
agreement) contemplated by Section 2.3(j) below ceases to be true and correct in
all material respects;

(g) comply with all applicable rules and regulations of the SEC, and make
available to its Security holders, as soon as reasonably practicable after the
effective date of the registration statement, an earnings statement which shall
satisfy the provisions of Section 11(a) of the Securities Act no later than 45
days after the end of any 12-month period (or 90 days after the end of any
12-month period if such period is a fiscal year) commencing at the end of any
fiscal quarter in which Registrable Securities are sold to underwriters in a
firm commitment or best efforts underwritten offering;

(h) (i) list such Registrable Securities on any securities exchange on which
other Securities of the Company are then listed if such Registrable Securities
are not already so listed and if such listing is then permitted under the rules
of such exchange, and (ii) provide a transfer agent and registrar and CUSIP
number for such Registrable Securities covered by such registration statement
not later than the effective date of such registration statement;

(i) except as otherwise provided in Section 2.2(h), enter into such customary
agreements (including an underwriting agreement in customary form), which shall
include (x) indemnification provisions and procedures no less favorable to the
holders of Registrable Securities than those set forth in Article III hereof (or
such other provisions and procedures acceptable to holders of a majority of the
Registrable Securities covered by such registration statement and the
underwriters or agents) and (y) such representations and warranties to the
underwriters, with respect to the business of the Company and its Subsidiaries,
and such

 

-14-



--------------------------------------------------------------------------------

registration statement, prospectus and documents, if any, incorporated or deemed
to be incorporated by reference therein, in each case, in form, substance and
scope as are customarily made by issuers to underwriters in underwritten
offerings, and the Company shall confirm the same if and when requested, and
take such other actions as the underwriters, if any, reasonably request in order
to expedite or facilitate the disposition of such Registrable Securities;

(j) if requested by the managing underwriter(s) of an underwritten offering or
if reasonably requested by the seller or sellers of a majority of such
Registrable Securities, use best efforts to obtain a comfort letter or letters
and updates thereof from the Company’s independent certified public accountants
(and, if necessary, any other independent certified public accountants of any
Subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
such registration statement) addressed to the underwriters or seller or sellers
in customary form and covering matters of the type customarily covered by
comfort letters;

(k) make available for inspection by any seller of such Registrable Securities
covered by such registration statement, by any underwriter participating in any
disposition to be effected pursuant to such registration statement and by any
attorney, accountant or other agent retained by any such seller or any such
underwriter, all pertinent financial and other records, pertinent corporate
documents and properties of the Company, and cause all of the Company’s
officers, directors and employees to supply all information reasonably requested
by any such seller, underwriter, attorney, accountant or agent in connection
with such registration statement;

(l) notify counsel for the Holders of Registrable Securities included in such
registration statement and the managing underwriter or agent, immediately, and
confirm the notice in writing: (i) when the registration statement, or any
post-effective amendment to the registration statement, shall have become
effective, or any supplement to the prospectus or any amendment to any
prospectus shall have been filed; (ii) of the receipt of any comments from the
SEC; (iii) of any request of the SEC to amend the registration statement or
amend or supplement the prospectus or for additional information; and (iv) of
the issuance by the SEC of any stop order suspending the effectiveness of the
registration statement or of any order preventing or suspending the use of any
preliminary prospectus, or of the suspension of the qualification of the
registration statement for offering or sale in any jurisdiction, or of the
institution or threatening of any proceedings for any of such purposes;

(m) provide each Holder of Registrable Securities included in such registration
statement reasonable opportunity to comment on the registration statement, any
post-effective amendments to the registration statement, any supplement to the
prospectus or any amendment to any prospectus;

(n) make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of the registration statement or of any order
preventing or suspending the use of any preliminary prospectus and, if any such
order is issued, to obtain the withdrawal of any such order at the earliest
possible moment;

 

-15-



--------------------------------------------------------------------------------

(o) if requested by the managing underwriter or agent or any Holder of
Registrable Securities covered by the registration statement, promptly
incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Holder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Holder to such underwriter or agent,
the purchase price being paid therefor by such underwriter or agent and with
respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering; and make all required filings of such
prospectus supplement or post-effective amendment as soon as practicable after
being notified of the matters incorporated in such prospectus supplement or
post-effective amendment;

(p) cooperate with the Holders of Registrable Securities covered by the
registration statement and the managing underwriter or agent, if any, to
facilitate the timely preparation and delivery of certificates (not bearing any
restrictive legends) representing Securities to be sold under the registration
statement, and enable such Securities to be in such denominations and registered
in such names as the managing underwriter or agent, if any, or the Holders may
request;

(q) except as otherwise provided in Section 2.2(h), use its best efforts to make
available the executive officers of the Company to participate with the Holders
of Registrable Securities and any underwriters in any “road shows” that may be
reasonably requested by the Sponsor Holders in connection with distribution of
Registrable Securities;

(r) in the case of an offering that includes a provider of advisory services,
enter into and perform its obligations under customary agreements (including an
advisory services agreement and an indemnification agreement in customary form);

(s) obtain for delivery to the Holders of Registrable Securities being
registered and to the underwriter or agent an opinion or opinions from counsel
for the Company in customary form and in form, substance and scope reasonably
satisfactory to such Holders, underwriters or agents and their counsel; and

(t) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA.

SECTION 2.4 Other Registration-Related Matters

(a) The Company may require any Person that is Transferring Securities in a
Public Offering pursuant to Sections 2.1 or 2.2 to furnish to the Company in
writing such information regarding such Person and pertinent to the disclosure
requirements relating to the registration and the distribution of the
Registrable Securities which are included in such Public Offering as the Company
may from time to time reasonably request in writing; provided that such
information shall be used only in connection with such registration.

(b) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(f)(i), it will
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until its receipt of
the copies of the amended or supplemented prospectus contemplated by Section
2.3(f) or until it is advised in writing (the “Advice”) by the Company

 

-16-



--------------------------------------------------------------------------------

that the use of the prospectus may be resumed and, if so directed by the
Company, each Holder will deliver to the Company or destroy (at the Company’s
expense) all copies, other than permanent file copies then in its possession, of
the prospectus covering such Registrable Securities current at the time of
receipt of such notice. In the event the Company gives any such notice, the
period for which the Company shall be required to keep the registration
statement effective shall be extended by the number of days during the period
from and including the date of the giving of such notice pursuant to Section
2.3(f)(i) to and including the date when each seller of Registrable Securities
covered by such registration statement has received the copies of the
supplemented or amended prospectus contemplated by Section 2.3(f)(i) or the
Advice. The Company shall use its best efforts and take such actions as are
reasonably necessary to render the Advice as promptly as practicable.

(c) Each Holder agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 2.3(l)(iv), it shall
forthwith discontinue disposition of Registrable Securities pursuant to the
registration statement covering such Registrable Securities until the lifting of
such stop order, other order or suspension or the termination of such
proceedings and, if so directed by the Company, each Holder shall deliver to the
Company or destroy (at the Company’s expense) all copies, other than permanent
file copies then in its possession, of the prospectus covering such Registrable
Securities current at the time of receipt of such notice. In the event the
Company gives any such notice, the period for which the Company shall be
required to keep the registration statement effective shall be extended by the
number of days during the period from and including the date of the giving of
such notice pursuant to Section 2.3(l)(iv) to and including the date when such
stop order, other order or suspension is lifted or such proceedings are
terminated.

(d) (i) Each Holder (x) hereby agrees, with respect to the Registrable
Securities owned by such Holder, to be bound by any and all restrictions on the
sale, disposition, distribution, hedging or other Transfer of any interest in
Registrable Securities imposed on such Holder and/or its Affiliates in
connection with the IPO by the underwriters managing such offering for the
period commencing on the date of such imposition (which shall be no earlier than
7 days prior to the expected “pricing” of such IPO), and continuing for no more
than 180 days after the closing date of such IPO (or for such shorter period as
to which the managing underwriter may agree, provided that such shorter period
applies equally to all holders of Registrable Securities) (such period in which
such sale, disposition, distribution, hedging or other Transfer of any interest
is restricted, the “Lockup Period”) and (y) except as otherwise provided in
Section 2.2(h), will, in connection with a Public Offering of the Company’s
equity Securities (whether for the Company’s account or for the account of any
Holder or Holders, or both), upon the request of the Company or of the
underwriters managing any underwritten offering of the Company’s Securities,
agree in writing not to effect any sale, disposition or distribution of
Registrable Securities (other than those included in the Public Offering)
without the prior written consent of the managing underwriter for such period of
time commencing seven (7) days before and ending one hundred eighty (180) days
(or such earlier date as the managing underwriter shall agree) after (x) the
effective date of such registration or (y) in the case of a Public Offering
pursuant to Section 2.2(f), the pricing of such Public Offering.

 

-17-



--------------------------------------------------------------------------------

(ii) Except as otherwise provided in Section 2.2(h), the Company and its
Subsidiaries will, in connection with an underwritten Public Offering of the
Company’s Securities in respect of which Registrable Securities are included,
upon the request of the underwriters managing such offering, agree in writing
not to effect any sale, disposition or distribution of equity Securities of the
Company (other than those included in such Public Offering, offered on Form S-8,
issuable in connection with any acquisition or merger of or with any other
business, assets or properties, issuable upon conversion of Securities or upon
the exercise of options, or the grant of options in the ordinary course of
business pursuant to then-existing management equity plans or equity-based
employee benefit plans, in each case outstanding on the date a notice is given
by the Company pursuant to Section 2.1(a) or a request is made pursuant to
Section 2.2(a), as the case may be, or agreed to by such managing underwriter),
without the prior written consent of the managing underwriter, for such period
of time commencing seven (7) days before and ending one hundred eighty
(180) days (or such earlier date as the managing underwriter shall agree) after
(x) the effective date of such registration or (y) in the case of a Public
Offering pursuant to Section 2.2(f), the pricing of such Public Offering. The
Company shall cause all directors and officers of the Company and all other
Persons with registration rights with respect to the Company’s Securities
(whether or not pursuant to this Agreement) to enter into agreements similar to
those contained in this Section 2.4(d)(i) (without regard to this proviso).

(e) With a view to making available the benefits of certain rules and
regulations of the SEC which may at any time permit the sale of Securities of
the Company to the public without registration after such time as a public
market exists for Registrable Securities, the Company agrees:

(i) to make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its Securities to the public;

(ii) to use its commercially reasonable efforts to then file with the SEC in a
timely manner all reports and other documents required of the Company under the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); and

(iii) so long as a Holder owns any Registrable Securities, to furnish to such
Holder promptly upon request: (A) a written statement by the Company as to its
compliance with the reporting requirements of Rule 144 (at any time after ninety
(90) days after the effective date of the first registration statement filed by
the Company for an offering of its Securities to the public), and of the
Securities Act and the Exchange Act (at any time after it has become subject to
such reporting requirements); (B) a copy of the most recent annual or quarterly
report of the Company; and (C) such other reports and documents of the Company
as such Holder may reasonably request in availing itself or himself of any rule
or regulation of the SEC allowing such Holder to sell any such Securities
without registration.

(f) Counsel to represent Holders of Registrable Securities shall be selected by
the Sponsor Holders of at least a majority of the Registrable Securities held by
all Sponsor Holders included in the relevant registration.

 

-18-



--------------------------------------------------------------------------------

(g) Each of the parties hereto agrees that the registration rights provided to
the Holders herein are not intended to, and shall not be deemed to, override or
limit any other restrictions on Transfer to which any such Holder may otherwise
be subject.

ARTICLE III

INDEMNIFICATION

SECTION 3.1 Indemnification by the Company. In the event of any registration of
any Securities of the Company under the Securities Act pursuant to Section 2.1
or Section 2.2, the Company hereby indemnifies and agrees to hold harmless, to
the fullest extent permitted by Law, each Holder of Registrable Securities, each
Affiliate of such Holder and their respective directors, officers, employees,
partners, equityholders, managers, accountants, attorneys and agents (and the
directors, officers, employees, partners, equityholders, managers, accountants,
attorneys, agents and controlling Persons of any of the foregoing), any
financial or investment adviser, each other Person who participates as an
underwriter in the offering or sale of such Securities and each other Person, if
any, who controls such Holder or any such underwriter within the meaning of the
Securities Act (each, and “Indemnified Party” and collectively, the “Indemnified
Parties”), against any and all losses, claims, damages or liabilities, joint or
several, actions or proceedings (whether commenced or threatened) and reasonable
and documented expenses and to which such Indemnified Party may become subject
under the Securities Act, common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions or proceedings in respect thereof,
whether or not such Indemnified Party is a party thereto) arise out of or are
based upon: (a) any untrue statement or alleged untrue statement of any material
fact contained in any registration statement under which such Securities were
registered under the Securities Act, any preliminary, final or summary
prospectus contained therein, or any amendment or supplement thereto, or any
document incorporated by reference therein, any other such disclosure document
(including reports and other documents filed under the Exchange Act and any
document incorporated by reference therein) or related document or report, or
any issuer free writing prospectus (including any “road show,” whether or not
required to be filed with the SEC); (b) any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, in the case of a prospectus or issuer
free writing prospectus, in the light of the circumstances when they were made;
or (c) any violation or alleged violation by the Company or any of its
Subsidiaries of any federal, state, foreign or common law rule or regulation
applicable to the Company or any of its Subsidiaries and relating to action or
inaction in connection with any such registration, disclosure document or
related document or report, and the Company shall reimburse such Indemnified
Party for any legal or other expenses reasonably incurred by it in connection
with investigating or defending any such loss, claim, liability, action or
proceeding; provided that the Company shall not be liable to any Indemnified
Party in any such case to the extent that any such loss, claim, damage,
liability (or action or proceeding in respect thereof) or expense arises out of
or is based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, in any such preliminary,
final or summary prospectus, or any amendment or supplement thereto, or any
issuer free writing prospectus, in reliance upon and in conformity with written
information with respect to such Indemnified Party furnished to the Company by
such Indemnified Party expressly for use in the preparation thereof. Such
indemnity will remain in full force and effect regardless of any investigation
made by or on behalf of such Holder or any Indemnified Party and will survive
the Transfer of such Securities by such Holder or any termination of this
Agreement.

 

-19-



--------------------------------------------------------------------------------

SECTION 3.2 Indemnification by the Holders and Underwriters. The Company may
require, as a condition to including any Registrable Securities in any
registration statement filed in accordance with Section 2.1 or 2.2, that the
Company shall have received an undertaking from the Holder of such Registrable
Securities, severally and not jointly, to indemnify and hold harmless (in the
same manner and to the same extent as set forth in Section 3.1) the Company, all
other Holders and any of their respective Affiliates, directors, officers and
controlling Persons, with respect to any untrue statement in or omission from
such registration statement, any preliminary, final or summary prospectus
contained therein, any amendment or supplement, or any issuer free writing
prospectus, to the extent, but only to the extent, that such untrue or alleged
untrue statement is contained in, or such omission or alleged omission is
required to be contained in, any information which (i) relates solely to such
Holder’s individual ownership of the Registrable Securities, and (ii) if such
untrue statement or omission was made in reliance upon and in conformity with
written information with respect to such Holder furnished to the Company by such
Holder expressly for use in the preparation of such registration statement,
preliminary, final or summary prospectus or amendment or supplement, a document
incorporated by reference into any of the foregoing, or any such issuer free
writing prospectus. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of the Company or any of
the Holders, or any of their respective Affiliates, directors, officers or
controlling Persons and shall survive the Transfer of such Securities by such
Holder. In no event shall the liability of any selling Holder of Registrable
Securities hereunder be greater in amount than the dollar amount of the proceeds
actually received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

SECTION 3.3 Notices of Claims, Etc. Promptly after receipt by an Indemnified
Party hereunder of written notice of the commencement of any action, suit,
proceeding or investigation or written threat thereof with respect to which a
claim for indemnification may be made pursuant to this Article III (each, a
“Proceeding”), such Indemnified Party will, if a claim in respect thereof is to
be made against an indemnifying party, give written notice to the latter of the
commencement of such Proceeding; provided that the failure of the Indemnified
Party to give notice as provided herein will not relieve the indemnifying party
of its obligations under Section 3.1 or 3.2, except to the extent that the
indemnifying party is actually and materially prejudiced by such failure to give
notice. In case any such Proceeding is brought against an Indemnified Party, the
indemnifying party shall be entitled to participate in and to assume the defense
thereof, jointly with any other indemnifying party similarly notified to the
extent that it may wish, with counsel selected by the Holders of at least a
majority of the Registrable Securities included in the relevant registration and
reasonably satisfactory to such Indemnified Party, and after notice from the
indemnifying party to such Indemnified Party of its election so to assume the
defense thereof, at the indemnifying party’s expense, the indemnifying party
shall not be liable to such Indemnified Party for any legal or other expenses
subsequently incurred by the latter in connection with the defense thereof other
than reasonable costs of investigation. If, in such Indemnified Party’s
reasonable judgment, having common counsel would result in a conflict of
interest between the interests of such indemnified and indemnifying parties,
then such Indemnified Party may employ separate counsel reasonably acceptable to
the indemnifying party to represent or defend such Indemnified Party in such
Proceeding, it being understood, however,

 

-20-



--------------------------------------------------------------------------------

that the indemnifying party shall not be liable for the reasonable fees and
expenses of more than one separate firm of attorneys at any time for all such
Indemnified Parties (and not more than one separate firm of local counsel at any
time for all such Indemnified Parties) in such action unless (i) the
indemnifying party agrees to pay such fees and expenses; (ii) the indemnifying
party or parties fail promptly to assume the defense of such Proceeding or fail
to employ counsel reasonably satisfactory to the indemnified party or parties;
or (iii) the named parties to any such Proceeding (including any impleading
parties) include both such indemnified party or parties and the indemnifying
parties or an Affiliate of an indemnifying party or indemnified party, and there
may be one or more defenses available to such indemnified party or parties that
are different from or additional to those available to the indemnifying party or
parties, in which case, if such indemnified party or parties notifies the
indemnifying party or parties in writing that it elects to employ separate
counsel at the expenses of the indemnifying party or parties, the indemnifying
party or parties shall not have the right to assume the defense thereof and such
counsel shall be at the expense of the indemnifying party or parties. No
indemnifying party shall consent to entry of any judgment or enter into any
settlement which (x) provides for other than monetary damages without the
consent of the Indemnified Party (which consent shall not be unreasonably
withheld or delayed) or (y) does not include as an unconditional term thereof
the giving by the claimant or plaintiff to such Indemnified Party of a release
from all liability in respect of such claim or litigation.

SECTION 3.4 Contribution. If the indemnification provided for hereunder from the
indemnifying party is unavailable to an Indemnified Party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein for
reasons other than those described in the proviso in the first sentence of
Section 3.1, then the indemnifying party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such losses, claims, damages, liabilities or
expenses in such proportion as is appropriate to reflect the relative fault of
the indemnifying party and Indemnified Parties in connection with the actions
which resulted in such losses, claims, damages, liabilities or expenses, as well
as any other relevant equitable considerations. The relative fault of such
indemnifying party and Indemnified Parties shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission to
state a material fact, has been made by, or relates to information supplied by,
such indemnifying party or Indemnified Parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such action. The amount paid or payable by a party under this Section 3.4 as a
result of the losses, claims, damages, liabilities and expenses referred to
above shall be deemed to include any legal or other fees or expenses reasonably
incurred by such party in connection with any investigation or proceeding. In no
event shall the liability of any selling Holder of Registrable Securities
hereunder be greater in amount than the dollar amount of the proceeds actually
received by such Holder upon the sale of the Registrable Securities giving rise
to such contribution obligation. Any obligation of Holders to contribute
pursuant to this Section 3.4 shall be several in the same proportion that the
dollar amount of the proceeds actually received by each such Holder bears to the
total dollar amount of the proceeds received by all Holders and not joint.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 3.4 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

 

-21-



--------------------------------------------------------------------------------

If indemnification is available under Section 3.1, the indemnifying parties
shall indemnify each Indemnified Party to the full extent provided in
Section 3.1 without regard to the relative fault of said indemnifying party or
Indemnified Party or any other equitable consideration provided for in this
Section 3.4.

SECTION 3.5 Other Indemnification. Indemnification similar to that specified in
this Article III (with appropriate modifications) shall be given by the Company
with respect to any required registration or other qualification of Securities
under any Law or with any Governmental Authority other than as required by the
Securities Act.

SECTION 3.6 Non-Exclusivity. The obligations of the parties under this Article
III shall be in addition to any liability which any party may otherwise have to
any other party.

ARTICLE IV

OTHER

SECTION 4.1 Notices. Any notice, request, instruction or other document to be
given hereunder by any party hereto to another party hereto shall be in writing
and shall be deemed given (a) when delivered personally, (b) five (5) Business
Days after being sent by certified or registered mail, postage prepaid, return
receipt requested, (c) one (1) Business Day after being sent by Federal Express
or other nationally recognized overnight courier, or (d) if transmitted by
facsimile, if confirmed within 24 hours thereafter by a signed original sent in
the manner provided in clause (a), (b) or (c) to parties at the following
addresses (or at such other address for a party as shall be specified by prior
written notice from such party):

if to the Company:

Invitation Homes Inc.

1717 Main Street, Suite 2000

Dallas, TX 75201

Attention: Mark A. Solls, Esq.

Fax: (972) 892-0382

if to a Holder:

the address and fax number set forth in the books and records of the Company.

SECTION 4.2 Assignment. This Agreement may not be assigned without the express
prior written consent of the other parties hereto, and any attempted assignment,
without such consents, shall be null and void; provided, however, that, without
the prior written consent of any other party hereto, (i) a Sponsor Holder may
assign its rights and obligations under this Agreement, in whole or in part, to
any Transferee of Registrable Securities so long as such Transferee, if not
already a party to this Agreement, executes and delivers to the Company a
joinder to this Agreement, substantially in the form of Exhibit A, and upon such
Transfer such

 

-22-



--------------------------------------------------------------------------------

transferee shall be deemed a “Sponsor Holder” hereunder; and (ii) any
Non-Sponsor Holder may assign its rights and obligations under this Agreement,
in whole or in part, to any Transferee of Registrable Securities that is an
Affiliate of such Non-Sponsor Holder or a members of its Family Group, so long
as such Transferee, if not already a party to this Agreement, executes and
delivers to the Company a joinder to this Agreement, substantially in the form
of Exhibit B, whereupon such Person shall be deemed a “Non-Sponsor Holder”
hereunder. This Agreement shall inure to the benefit of and be binding on the
parties hereto and their respective successors and permitted assigns.

SECTION 4.3 Amendments; Waiver. This Agreement may be amended, supplemented or
otherwise modified only by a written instrument executed by the Company and the
Sponsor Holders holding a majority of the Registrable Securities held by all
Sponsor Holders; provided that no such amendment, supplement or other
modification shall adversely affect the economic interests of any Sponsor Holder
hereunder disproportionately to other Sponsor Holders without the written
consent of Sponsor Holders that hold a majority of the Registrable Securities
held by all Sponsor Holders so affected; provided, further, that no such
amendment, supplement or other modification shall materially adversely affect
the rights of Non-Sponsor Holders under this Agreement without the written
consent of Non-Sponsor Holders that hold a majority of the Registrable
Securities held by all Non-Sponsor Holders so affected. No waiver by any party
of any of the provisions hereof shall be effective unless explicitly set forth
in writing and executed by the party so waiving. Except as provided in the
preceding sentence, no action taken pursuant to this Agreement, including
without limitation, any investigation by or on behalf of any party, shall be
deemed to constitute a waiver by the party taking such action of compliance with
any covenants or agreements contained herein. The waiver by any party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any subsequent breach.

SECTION 4.4 Third Parties. This Agreement does not create any rights, claims or
benefits inuring to any person that is not a party hereto nor create or
establish any third party beneficiary hereto.

SECTION 4.5 Governing Law. This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York.

SECTION 4.6 CONSENT TO JURISDICTION. EACH OF THE PARTIES HERETO CONSENTS TO THE
EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE STATE OF
NEW YORK AND IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS RELATING TO THIS
AGREEMENT SHALL BE LITIGATED IN SUCH COURTS. EACH OF THE PARTIES HERETO ACCEPTS
FOR ITSELF AND IN CONNECTION WITH ITS RESPECTIVE PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS AND WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
FINAL AND NONAPPEALABLE JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS
AGREEMENT. EACH OF THE PARTIES HERETO FURTHER IRREVOCABLY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE

 

-23-



--------------------------------------------------------------------------------

MAILING OF COPIES THEREOF VIA OVERNIGHT COURIER, TO SUCH PARTY AT THE ADDRESS
SPECIFIED IN THIS AGREEMENT, SUCH SERVICE TO BECOME EFFECTIVE FOURTEEN CALENDAR
DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE
ABILITY OF EITHER PARTY HERETO TO SERVE ANY SUCH LEGAL PROCESS, SUMMONS, NOTICES
AND DOCUMENTS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW OR TO OBTAIN
JURISDICTION OVER OR TO BRING ACTIONS, SUITS OR PROCEEDINGS AGAINST THE OTHER
PARTY HERETO IN SUCH OTHER JURISDICTIONS, AND IN SUCH MANNER, AS MAY BE
PERMITTED BY ANY APPLICABLE LAW.

SECTION 4.7 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

SECTION 4.8 Specific Performance. Each of the parties hereto acknowledges and
agrees that in the event of any breach of this Agreement by any of them, the
non-breaching party would be irreparably harmed and could not be made whole by
monetary damages. Each party accordingly agrees to waive the defense in any
action for specific performance that a remedy at law would be adequate and that
the parties, in addition to any other remedy to which they may be entitled at
law or in equity, shall be entitled to compel specific performance of this
Agreement.

SECTION 4.9 Entire Agreement. This Agreement sets forth the entire understanding
of the parties hereto with respect to the subject matter hereof. There are no
agreements, representations, warranties, covenants or undertakings with respect
to the subject matter hereof other than those expressly set forth herein. This
Agreement supersedes all other prior agreements and understandings between the
parties with respect to such subject matter

SECTION 4.10 Severability. If one or more of the provisions, paragraphs, words,
clauses, phrases or sentences contained herein, or the application thereof in
any circumstances, is held invalid, illegal or unenforceable in any respect for
any reason, the validity, legality and enforceability of any such provision,
paragraph, word, clause, phrase or sentence in every other respect and of the
remaining provisions, paragraphs, words, clauses, phrases or sentences hereof
shall not be in any way impaired, it being intended that all rights, powers and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by Law.

SECTION 4.11 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

SECTION 4.12 Effectiveness. This Agreement shall become effective, as to any
Holder, as of the date signed by the Company and countersigned by such Holder.

SECTION 4.13 No Recourse. This Agreement may only be enforced against, and any
claims or cause of action that may be based upon, arise out of or relate to this
Agreement, or the negotiation, execution or performance of this Agreement, the
transactions contemplated

 

-24-



--------------------------------------------------------------------------------

hereby or the subject matter hereof may only be made against the parties hereto
and no past, present or future Affiliate, director, officer, employee,
incorporator, member, manager, partner, stockholder, agent, attorney or
representative of any party hereto or any past, present or future Affiliate,
director, officer, employee, incorporator, member, manager, partner,
stockholder, agent, attorney or representative of any of the foregoing (each, a
“Non-Recourse Party”) shall have any liability for any obligations or
liabilities of the parties to this Agreement or for any claim based on, in
respect of, or by reason of, the transactions contemplated hereby. Without
limiting the rights of any party against the other parties hereto, in no event
shall any party or any of its Affiliates seek to enforce this Agreement against,
make any claims for breach of this Agreement against, or seek to recover
monetary damages from, any Non-Recourse Party.

SECTION 4.14 Independent Nature of the Rights and Obligations of Holders. The
rights and obligations of each Holder hereunder are several and not joint with
the obligations of any Holder, and no Holder shall be responsible in any way for
the performance of the obligations of any other Holder hereunder. The decision
of each Holder to enter into this Agreement has been made by such Holder
independently of any Holder. Nothing contained herein, and no action taken by
any Holder pursuant hereto, shall be deemed to constitute the Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Holders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated hereby
and the Company acknowledges that the Holders are not acting in concert or as a
group, and the Company will not assert any such claim, with respect to such
obligations or the transactions contemplated hereby.

SECTION 4.15 Termination as to a Holder. Any Person who ceases to hold any
Registrable Securities shall cease to be a Holder and shall have no further
rights or obligations under this Agreement (except with respect to any
indemnification or contribution rights or obligations under Article III, which
shall survive).

[Remainder of Page Intentionally Left Blank]

 

-25-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

COMPANY: INVITATION HOMES INC. By:  

/s/ Mark A. Solls

Name:   Mark A. Solls Title:  

Executive Vice President, Secretary and

Chief Legal Officer



--------------------------------------------------------------------------------

SPONSOR HOLDERS: Invitation Homes Parent L.P. By: Invitation Homes GP Parent
LLC, its general partner

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Principal and Vice President

Invitation Homes 2-A L.P. By: Invitation Homes 2 GP LLC

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Managing Director and Vice President

Preeminent Parent L.P.

By: Invitation Homes 2 GP LLC

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Managing Director and Vice President

Invitation Homes 3 Parent L.P. By: Invitation Homes 3 GP Parent LLC, its general
partner

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Principal and Vice President

Invitation Homes 4 Parent L.P.

By: Invitation Homes 4 GP Parent LLC, its general partner

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Principal and Vice President

Invitation Homes 5 Parent L.P. By: Invitation Homes 5 GP Parent LLC, its general
partner

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Principal and Vice President

Invitation Homes 6 Parent L.P. By: Invitation Homes 6 GP Parent LLC, its general
partner

By:

  /s/ Devin Peterson  

 

 

Name:  Devin Peterson

 

Title:    Principal and Vice President

NON-SPONSOR HOLDERS:

 

[                                     ]

 



--------------------------------------------------------------------------------

Exhibit A

FORM OF ASSIGNMENT AND JOINDER

[______], 20__

Reference is made to the Registration Rights Agreement, dated as of January 31,
2017, by and among Invitation Homes Inc. (the “Company”) and the Holders (as
defined therein) from time to time party thereto (the “Registration Rights
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Registration Rights Agreement.

Pursuant to Section 4.2 of the Registration Rights Agreement, [_______] (the
“Assignor”) in its capacity as a Sponsor Holder hereby assigns [in part][or: in
full] its rights and obligations under the Registration Rights Agreement to each
of [_____], [_____] and [______] (each, an “Assignee” and collectively, the
“Assignees”). [For the avoidance of doubt, the Assignor shall remain a party to
the Registration Rights Agreement following the assignment in part of its rights
and obligations thereunder to the undersigned Assignees.]

Each undersigned Assignee hereby agrees to and does become party to the
Registration Rights Agreement as a Sponsor Holder. This assignment and joinder
shall serve as a counterpart signature page to the Registration Rights Agreement
and by executing below each undersigned Assignee is deemed to have executed the
Registration Rights Agreement with the same force and effect as if originally
named a party thereto and each Assignee’s shares of Common Stock shall be
included as Registrable Securities under the Registration Rights Agreement.

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this assignment and
joinder as of date first set forth above.

 

ASSIGNOR:

[_______]

By:                                                       

                Name:                 Title: ASSIGNEES:

        [__________]



--------------------------------------------------------------------------------

Exhibit B

FORM OF ASSIGNMENT AND JOINDER

[______], 20__

Reference is made to the Registration Rights Agreement, dated as of January 31,
2017, by and among Invitation Homes Inc. (the “Company”) and the Holders (as
defined therein) from time to time party thereto (the “Registration Rights
Agreement”). Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to such terms in the Registration Rights Agreement.

Pursuant to Section 4.2 of the Registration Rights Agreement, [_______] (the
“Assignor”) in its capacity as a Non-Sponsor Holder hereby assigns [in part][or:
in full] its rights and obligations under the Registration Rights Agreement to
each of [_____], [_____] and [______] (each, an “Assignee” and collectively, the
“Assignees”). [For the avoidance of doubt, the Assignor shall remain a party to
the Registration Rights Agreement following the assignment in part of its rights
and obligations thereunder to the undersigned Assignees.]

Each undersigned Assignee hereby agrees to and does become party to the
Registration Rights Agreement as a Non-Sponsor Holder. This assignment and
joinder shall serve as a counterpart signature page to the Registration Rights
Agreement and by executing below each undersigned Assignee is deemed to have
executed the Registration Rights Agreement with the same force and effect as if
originally named a party thereto and each Assignee’s shares of Common Stock
shall be included as Registrable Securities under the Registration Rights
Agreement.

[Remainder of Page Intentionally Left Blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have duly executed this assignment and
joinder as of date first set forth above.

 

ASSIGNOR:

[_______]

By:                                                               

                Name:                 Title: ASSIGNEES:

        [__________]